DETAILED ACTION
	
Introduction
Claims 1-24 are pending. Claims 1-2, 4-5, 21-22, and 24 are amended. No new claims are added. No claims are cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 3/15/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-24 under 35 U.S.C. 112(b)
Examiner previously rejected claims 1, 21, and 22 as indefinite because they recite the limitation “the relative path is obtained based at least in part on the resource type, the identifier, or both included in the resource access request. However, it is not clear whether the phrase “included in the resource access request” modifies the terms “resource type,” “identifier,” and/or “both.” In response, Applicant has amended claims 1, 21, and 22 to delete this limitation and now argues that the rejection is moot. Examiner agrees and therefore withdraws the rejection. 
In addition, Examiner previously rejected claim 5 as indefinite because it recites the limitation “the absolute path is determined to correspond to the resource subject to the resource access request,” but the meaning of this limitation is unclear in the context of clams 2 and 5. Specifically, claim 2 indicates that resources of the second type and resources of the third type are “stored in a local storage.” As such, it would seem that claim 5 should instead recite the limitation “the absolute path is determined to correspond to the resource stored in the local storage” when it is determined that the requested resource corresponds to the second type of 
Rejection of claims 1, 4, 14-16, 18, and 20-24 under 35 U.S.C. 102
Applicant has amended claims 1, 21, and 22 and now argues that Das does not teach the system of amended claims 1, 21, and 22. However, Examiner no longer relies on Das to reject any of the claims. Therefore, Applicant’s argument is moot. 

Claim Rejections: 35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because they contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1, 22, and 24 recite the limitation “the relative path is obtained based at least in part on the resource type” by “determining, based on the value of the resource type, whether the value of the resource type is mapped to the external memory of the terminal or to a resource that is not stored on the external memory....” However, the specification does not provide support for this limitation. Instead, the specification discloses that the relative path is determined based on the identifier of the resource. See par. 56 (which states that “the analysis module 110 can obtain a resource identifier from the resource access request and determine various information from 
Moreover, the specification indicates that the absolute path, not the relative path, is determined based on the resource type. See abstract (which states “determining… an absolute path corresponding to the resource, the absolute path being determined based at least in part on one or more of the resource type and the relative path”); see also par. 70 (which states that [t]he absolute path for the resource can be determined based at least in part on the type of the resource and/or the relative path of the resource”).1 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 18, 20-22, and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Hachio (US 2006/0282483) in view of Sauber (US 2015/0039659).
Regarding claims 1, 21, and 22, Hachio teaches a method, comprising: obtaining, by one or more processors of a terminal, a resource access request, the resource access request comprising an identifier for a resource for which access is requested (The system receives a request for a file, such as a text file having the identifier “file A.” See par. 65); in response to obtaining the resource access request, obtaining, by the one or more processors, at least a resource type of the resource and a relative path corresponding to the resource (In response to receiving the request, the system obtains a type of the file (i.e., txt, gif, doc, jpg, etc.) and a relative path associated with the file. See par. 66-67; fig. 3-4), wherein: the identifier for the resource comprised in the resource access request is indicative of the resource type of the resource (The identifier is usable to obtain the type of the file. See par. 66-67); the resource type is obtained based at least in part on the identifier (As indicated above, the identifier is usable to obtain the type of the file); the resource type comprises a value that is indicative of whether the resource is stored in a first storage location (The type of the file is used to determine whether the file corresponds to a reference path of a first storage volume (i.e., “D”) or the reference path of a second storage volume (i.e., “E”). See par. 68; fig. 3-4); the relative path is obtained based at least in part on the identifier (As indicated above, the relative path is obtained based on the identifier); determining, by the one or more processors, an absolute path corresponding to the resource, the absolute path being determined based at least in part on the resource type and the relative path (The system determines an absolute path as a function of both the reference path and the relative path. See par. 68), wherein determining of the absolute path based on the resource type comprises determining, based on the value of the resource type, whether the value of the resource type is mapped to the first storage location or the second storage location (As indicated above, the type of the file is used to determine whether the file corresponds to a 
However, Hachio does not teach that the first storage location is an external memory of the terminal and the second storage location is not the external memory of the terminal. Nonetheless, Sauber teaches a data management system whereby an information handling system may utilize both a local storage resource 150 and a remote storage resource 170. See par. 27; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio so that the first storage location is a remote storage location that is external to the terminal and the second storage location is not the remote storage location, because doing so allows a terminal to utilize multiple types of storage. 
Regarding claim 2, Hachio and Sauber teach wherein the resource access request is obtained by the terminal, and the resource type corresponds to: a first type of resource, wherein the first type of resource is stored in the external memory that is external to the terminal; a second type of resource, wherein the second type of resource is stored in a local resource storage structure and is an application resource; or a third type of resource, wherein the third type of resource is stored in a local resource storage unit (As indicated in the discussion of claim 1, Hachio teaches that the file may be a first type of resource that is stored in a first storage location, a second type of resource that is stored in a second storage location, a third type of resource that is stored in a third storage location, etc. Sauber suggests modifying the system of Hachio so that the first storage location is a remote storage location that is external to the 
Regarding claim 5, Hachio teaches wherein: in response to determining that the resource type indicating information indicates that the resource corresponds to the first type of resource, the absolute path corresponding to the resource is determined to correspond to the resource stored in external memory based on a resource storage structure in the external memory and the relative path (If the resource is determined to be a first type of resource stored in the first storage location, the absolute path is determined based on the directory structure of the first storage location in combination with the relative path. For instance, the directory structure of the first storage location (“D:\A”) is combined with the relative path of the file (“TXTFolder\file1.txt”) to arrive at the absolute path (“D:\A\TXTFolder\file1.txt”). See par. 68; fig. 3-4); and in response to determining that the resource type indicating information indicates that the resource corresponds to the second type of resource or the third type of resource, the absolute path corresponding to the resource is determined to correspond to the resource subject to the resource access request based on the local resource storage structure and the relative path (Similarly, if the resource is determined to be a second type of resource stored in the second storage location, the absolute path is determined based on the directory structure of the second storage location in combination with the relative path. For instance, the directory structure of the second storage location (“E:\” ) is combined with the relative path of the file (“DOCFolder\file2.doc”) to arrive at the absolute path (“E:\DOCFolder\file2.doc”). See par. 68; fig. 3-4).
Regarding claim 6, Hachio teaches wherein: the identifier comprises indicating information that indicates a domain to which the resource belongs; and the determining the absolute path corresponding to the resource stored in the external memory based on the resource storage structure in the external memory and the relative path comprises: determining a directory of the domain to which the resource belongs, wherein the directory of the domain is determined based at least in part on the resource storage structure in the external memory; and determining the absolute path corresponding to the resource based at least in part on the directory of the domain to which the resource belongs, and the relative path (The “D:\” directory structure is understood to be a directory structure of a first domain of the first storage location).
Regarding claim 7, Hachio teaches wherein: the identifier comprises indicating information that indicates a domain to which the resource belongs; and the determining the absolute path corresponding to the resource based at least in part on the local resource storage structure and the relative path comprises: in response to determining that the indicating information indicates that the resource corresponds to the second type of resource, determining a directory of the domain to which the resource belongs based at least in part on a storage structure of an application resource, and determining the absolute path corresponding to the resource based at least in part on the directory of the domain to which the resource belongs, and the relative path; and in response to determining that the indicating information indicates that the resource corresponds to the third type of resource, determining the directory of the domain to which the resource belongs based at least in part on the storage structure of a runtime resource of the application, and determining the absolute path corresponding to the resource based at least in part on the directory of the domain to which the resource belongs and the relative path (The “E:\” directory structure is understood to be a directory structure of a second domain of the second 
Regarding claim 18, Hachio teaches in response to accessing the resource, providing the resource to a user (The requested file is retrieved using the determined absolute path. See par. 69).
Regarding claim 20, Hachio teaches wherein accessing the resource comprises copying the resource, modifying the resource, or deleting the resource (It is understood that the user can copy, modify, or delete the file just as can be done with any conventional file system). 
Regarding claim 24, Hachio teaches wherein the resource type is defined in relation to a location of a resource storage on which the resource associated with the resource access request is stored (As indicated in the discussion of claim 1, the resource type is defined based on whether the resource is stored in a first storage location or a second storage location).
Claim 3 is rejected under 35 U.S.C. 103 because it is unpatentable over Hachio and Sauber, as applied to claim 2 above, in further view of Shin (US 2014/0281344).
Regarding claim 3, Hachio and Sauber do not teach wherein the application resource is data that is not runtime resources of the application (See discussion of claim 2 above), but do not teach that the non-runtime application resources comprise decompressed data. However, Shin teaches storing uncompressed application data. See par. 26. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the non-runtime 
Claims 4, 14-16, and 23 are rejected under 35 U.S.C. 103 because they are unpatentable over Hachio and Sauber, as applied to claims 1 and 2 above, in further view of the non-patent literature entitled “Category: URI Schemes,” 
Regarding claims 4 and 23, Hachio and Sauber do not teach wherein: the identifier for the resource comprises resource type fields; the resource type fields comprise a first field and a second field; the first field is used to indicate that the resource corresponds to the first type of resource; and the second field is used to indicate that the resource corresponds to the second type of resource or the third type of resource. However, URI Schemes teaches a URI comprising a first field in a URI data scheme that indicates a first type of resource (“data”). See pg. 4. URI schemes also discloses a second field in a URI file scheme that indicates whether a resource is a second type of resource (“txt”), a third type of resource (“doc”), or a fourth type of resource (“gif”). See pg. 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the system utilizes a URI identifier with the functionality described in the preceding paragraph, because doing so allows the file to be accessed via an internet browser. 
Regarding claim 14, Hachio and Sauber do not teach wherein the identifier comprised in the resource access request is a Uniform Resource Identifier (URI). However, URI Schemes teaches a system for accessing a resource via a URI. See pg. 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the identifier of 
Regarding claim 15, Hachio and Sauber do not teach wherein the URI comprises one or more information fields corresponding to: one or more resource type fields, the one or more resource type fields comprising resource type indicating information; a domain name field, the domain name field comprising indicating information that indicates a domain to which the resource belongs; and a path field, the path field comprising a path of the resource in the domain to which the resource belongs. However, URI Schemes teaches a URI that comprises a resource type field specifying a type of resource being requested, a domain name field specifying a domain in which the resource is located, and a path field specifying a directory within the file system of the domain where the requested resource is located. For instance, the URI file://localhost/c:/WINDOWS/clock.avi specifies a type of resource (“file”), a domain name (“localhost”), and a path name (“WINDOWS/clock.avi”). See pg. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the request includes a URI having a resource type field, a domain name field, and a path name field, because doing so allows the file to be accessed via an internet browser.  
Regarding claim 16, Hachio and Sauber do not teach wherein: the resource type fields comprise a first field and a second field, the first field being used to indicate that the resource corresponds to a first type of resource, and the second field being used to indicate that the resource corresponds to a second type of resource or a third type of resource. However, URI Schemes teaches a URI comprising a first field in a URI data scheme that indicates a first type of resource (“data”). See pg. 4. URI schemes also discloses a second field in a URI file scheme that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the system utilizes a URI identifier with the functionality described in the preceding paragraph, because doing so allows the file to be accessed via an internet browser. 
Claims 8-11 are rejected under 35 U.S.C. 103 because they are unpatentable over Hachio and Sauber, as applied to claim 1 above, in further view of Zaslavsky (US 2014/0156684).
Regarding claim 8, Hachio and Sauber do not teach further comprising: performing a legitimacy verification on a format of the identifier. However, Zaslavsky teaches a system for accessing data residing in a plurality of domains in response to a request to retrieve a portion of the data, whereby the syntax of the request is validated to ensure that the request and accompanying parameters are properly formatted. See par. 42. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the request and any included parameters are validated to ensure that they are properly formatted because doing so allows the system to correct improperly formatted requests. 
Regarding claim 9, Hachio and Sauber do not teach wherein the identifier comprises: indicating information that indicates a domain to which the resource belongs, the relative path corresponding to a path in the domain to which the resource belongs, or information associated with a user that issued the resource access request, or information that indicates a domain to which the resource belongs and information associated with a user that issued the resource access 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the request includes user information because doing so allows the system to determine whether the request is authorized based on the user information. 
Regarding claim 10, Hachio and Sauber do not teach determining whether resource access is permitted based at least in part on information associated with the user that issued the resource access request, the indicating information that indicates the domain to which the resource belongs, and one or more rules for authorized access. However, Zaslavsky teaches determining whether the request is permitted based on the identifier of the user, a domain identifier included in the request, and a rule indicating that the user is only permitted to access the portion of the data if the user identifier appears in a list of user identifiers associated with the domain identifier. See par. 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the system determines whether the request is permitted based on a user identifier included in the request, a domain identifier included in the request, and a rule indicating whether the request is permitted based on the user identifier and domain identifier, because doing so allows the system to determine whether the request is authorized on a per-domain basis. 
Regarding claim 11, Hachio and Sauber do not teach wherein: the determining whether the resource access is permitted comprises: obtaining a preset resource list based at least in part on the information associated with the user that issued the resource access request, determining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the system determines whether the request is permitted based on whether a user identifier included in the request is included in a list of user identifiers associated with a domain identifier included in the request because doing so allows the system to determine whether the request is authorized on a per-domain basis. 
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Hachio and Sauber, as applied to claim 1 above, in further view of Shankar (US 8,914,632).
Regarding claim 12, Hachio and Sauber do not teach wherein the accessing the resource based at least in part on the absolute path corresponding to the resource comprises: decrypting the resource based at least in part on a pre-allocated resource access key; and obtaining a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the requested file is decrypted with a pre-allocated key because doing so allows the system to securely store the requested file in encrypted form. 
Claim 13 is rejected under 35 U.S.C. 103 because it is unpatentable over Hachio and Sauber, as applied to claim 1 above, in further view of Harrison (US 2014/0331266).
 Regarding claim 13, Hachio and Sauber do not teach further comprising: in response to determining that accessing the resource based at least in part on the absolute path corresponding to the resource fails, launching a resource synchronization process. However, Harrison teaches a multi-tiered storage system whereby a cache performs a synchronization routine with an origin server upon determining that a request to access a resource at the cache has missed (i.e., failed), and whereby the synchronization routine comprises requesting the resource from the origin server and storing the resource in the cache. See par. 47. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that the system performs a synchronization routine in response to determining that the request to access file has failed, because doing so allows the system to employ multiple storage tiers. 
Claim 17 is rejected under 35 U.S.C. 103 because it is unpatentable over Hachio Sauber, and Hwang, as applied to claim 15 above, in further view of Swamy (US 2013/0282510).
Regarding claim 17, Hachio, Sauber, and Hwang do not teach wherein the URI further comprises one or more information fields corresponding to: a user information field, the user information field comprising information associated with a user that issued the resource access request; and/or a parameter field, the parameter field comprising a parameter. However, Swamy teaches a system for accessing a resource via a URL, whereby the URL includes parameters such as a user identifier. See par. 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio, Sauber, and Hwang so that the URI includes parameters such as a user identifier because doing so allows the request to be authenticated based on the user identifier. 
Claim 19 is rejected under 35 U.S.C. 103 because it is unpatentable over Hachio and Sauber, as applied to claim 1 above, in further view of Radko (US 5,901,312).
Regarding claim 19, Hachio and Sauber do not teach further comprising: in response to accessing the resource, providing the resource to an application, and performing one or more commands based on the resource. However, Radko teaches a system for accessing a resource whereby an application is provided with access to a resource, and whereby the application uses (i.e., performs commands with respect to) the resource upon being provided with access to the resource. See col. 9, ln. 10-15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hachio and Sauber so that an application is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For purposes of examination, Examiner assumes that this limitation is intended to mean that the absolute path is determined based on the resource type.